Notice of Allowance 
1.	This communication is in response to amendments filed on 11/05/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-20 are allowed. 

Reasons for Allowance
2.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Altman et al. (US 2013/0217332) teaches a wireless identity transmitter for periodically transmitting broadcast messages to a smart phone. The message comprising battery status information and identity information.  Altman further teaches short range communication configuration parameter in which various broadcast transmission intervals are included. The logger transmission interval will be used during sleep mode. 
The prior art of record Scalisi et al. (US 8,774,827) teaches estimating real life power level of tracking device based on measured power level. Scalisi further teaches predicting remaining battery life based on measured real time battery charge level. 
The prior art of record Ruutu et al al. (US 2015/0036517) teaches a reconfiguration message for adjusting periodic transmission frequency of a tracking tag.  The frequency can be adjusted based on time and date associated with its intended operation of the tracking tag.
The prior art of record Joshi et al. (US 2009/270091) teaches  a computing device using all available channels  and selected channels in order to conserver battery power. 



“configuring, by the mobile device, the tracking device to transmit advertisement packets 1) at the decreased broadcast frequency such that the advertisement packets are transmitted over fewer than all transmission channels available to the tracking device during the first time interval, 2) at the increased broadcast frequency such that the advertisement packets are transmitted over all transmission channels available to the tracking device during the second time interval, and 3) at the default broadcast frequency outside of the first time interval and second time interval” as presented in claims 1,8, 15.  
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 1, 8, and 15 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454